BY THE COURT.
The militia law requires of the court of inquiry, after it has acted on the list of delinquents, to cause a notice-to be posted, and suit brought within thirty days thereafter, if the fine is not paid. There is no right of action, if the list has not been advertised the time required. The paymaster should have proven the notice, and the omission to do so left him with no right to a judgment. The judgment is reversed with costs, and remanded to the Court of Common Pleas, with instructions to reverse the judgment-of the justice, and set the cause for hearing under the statute.